958 F.2d 367
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lynn David JORDAN, Plaintiff-Appellant,v.Jerry DALE, Sheriff of Pocahontas County, West Virginia;Harold Griffith, Deputy, Highland County Sheriff'sDepartment, Defendants-Appellees,andCharles Lobban, Judge, 11th Judicial Circuit of WestVirginia;  Walter Weiford, Pocahontas CountyProsecuting Attorney, Defendants.
No. 92-6072.
United States Court of Appeals, Fourth Circuit.
Submitted March 2, 1992.Decided March 17, 1992.

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.   Robert Earl Maxwell, Chief District Judge.  (CA-89-172-E-M)
Lynn David Jordan, appellant pro se.
Richard Michael Yurko, Jr., Steptoe & Johnson, Clarksburg, W. Va., Colin James Steuart Thomas, III, Timberlake, Smith, Thomas & Moses, P.C., Staunton, Va., for appellees.
N.D.W.Va.
AFFIRMED.
Before SPROUSE and WILKINSON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Lynn David Jordan appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Jordan v. Lobban, No. CA-89-172-E-M (N.D.W.Va. Mar. 26, 1990, Dec. 30, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.